—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Following a rehearing (see, Matter of Auricchio v Goord, 273 AD2d 571) petitioner was found guilty of assault on staff, interference with an employee, verbal harassment and refusing to obey a direct order. Petitioner was found not guilty of the charge of threats. Petitioner thereafter commenced the instant proceeding pursuant to CPLR article 78 to challenge the underlying determination.
Contrary to petitioner’s contention, the misbehavior report and hearing testimony, including petitioner’s own admissions, provide substantial evidence of his guilt (see, Matter of Anderson v Goord, 262 AD2d 896). Additionally, although the Hearing Officer erred in concluding that the medical records of the injured correction officer were not relevant to petitioner’s charges, the failure to provide these records to petitioner does not require annulment of the administrative determination, especially in light of the overwhelming evidence of petitioner’s guilt (see, e.g., Matter of Moore v Goord, 255 AD2d 640, 641, lv denied 93 NY2d 802). Petitioner’s remaining contentions have been examined and found to be without merit.
Crew III, J. P., Peters, Carpinello, Graffeo and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.